  Case 2:14-cr-00284-JTM-KWR Document 564 Filed 08/07/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF LOUISIANA

DARREN SHARPER                                  *       CIVIL ACTION
                                                *
VERSUS                                          *       CASE NO.: 14-284
                                                *
UNITED STATES OF AMERICA                        *       SECTION: “H”

                                                *       JUDGE: TRICHE MILAZZO
FILED: __________________________                       ______________________________
                                                        DEPUTY CLERK

                            NOTICE OF INTENT TO APPEAL

          NOW INTO COURT, through undersigned counsel, comes Petitioner Darren

Sharper, who respectfully moves this Honorable Court to enter an Order of Appeal to the

United States Fifth Circuit Court of Appeal, in accordance with the 5th, 6th, 8th and 14th

amendments of the United States Constitution and 28 U.S.C. §2255, and represents the

following:

                                               1.

          Petitioner previously filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2255 with this Court. (Rec. Doc. 557). On July 9, 2019, this Court signed an

Order and Reasons (Rec. Doc. 560 and 561) denying Petitioner’s application for Habeas

relief.

          A Certificate of Appealability was denied on August 2, 2019. (Rec. Doc. 563).

                                               2.

          As such, Petitioner thus requests this Court to enter an order directing the Clerk of

this Court to lodge the entire record including, but not limited to, any and all relevant

proceedings, with all testimony adduced in connection therewith, in the United States Fifth

Circuit Court of Appeals.
  Case 2:14-cr-00284-JTM-KWR Document 564 Filed 08/07/19 Page 2 of 2



       Respectfully submitted this 7th day of August, 2019.

                                       RICHTHOFEN & ASSOCIATES, LLC
                                        /s/ Richard J. Richthofen, Jr. (LA Bar 29663)
                                       Richard J. Richthofen, Jr. (LEAD COUNSEL)
                                       3900 Canal Street
                                       New Orleans, LA 70119
                                       Office: (504) 899-7949
                                       Facsimile: (504) 899-2518
                                       Email: rick@rjrlawfirm.com

                                       LAW OFFICE OF AUTUMN TOWN, LLC
                                       Autumn Town, LA Bar 28787
                                       700 Camp Street
                                       New Orleans, LA 70130
                                       Office: (504) 507-0832
                                       Facsimile: (504) 324-0216
                                       Email: autumn@town-law.com




                             CERTIFICATE OF SERVICE

       I do hereby verify that the information contained in the foregoing Notice of Appeal

is true and correct to the best of my knowledge and further certify that a copy of this Notice

has been served upon opposing counsel, the United States Attorney’s Office, 650 Poydras

Street, Suite 1600, New Orleans, Louisiana 70130, (504) 680-3000, this 7th day of August,

2019 via ECF filing.

                                       /s/ Richard J. Richthofen, Jr.
                                       RICHARD RICHTHOFEN
